DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 3, 5-6, 9, 13-14, 17, 19-20, 23, and 26-27 are cancelled.
Claims 1-2, 4, 7-8, 10-12, 15-16, 18, 21-22 and 24-25 are pending and examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a magnetic resonance imaging (MRI) mechanism” in claims 1 and 15 and
“computed tomography (CT) mechanism”, in claim 1 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1 and 15: a magnetic resonance imaging (MRI) mechanism is a MRI system with permanent magnets (Specification, Page 8, lines 18-31, Fig. 26). 
Claims 1 and 15: a computed tomography (CT) mechanism is a CT system such as a stationary 9-source interior CT gantry at 3 tube voltages (Specification, Page 8, lines 18-31; Fig. 26).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 11-12, 15-16, 18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0173362 to Toms et al. “Toms”, in view of Non-Patent Literature: “Multifunctional Fe3O4/TaOx Core/Shell Nanoparticles for Simultaneous Magnetic Resonance Imaging and X-ray Computed Tomography” to Lee et al. “Lee”, further in view of U.S. Patent Application Publication No. 2007/0269382 to Santra et al. “Santra”, further in view of U.S. Patent Application Publication No. 2012/0265050 to “Wang”, and further in view of U.S. Patent Application Publication No. 2014/0051974 to Rapoport et al. “Rapoport”.
Regarding claim 1, Toms discloses an imaging method (“method of identifying cells of a living subject in vivo”, Paragraph 0005; “the step of imaging the optical nanoparticles”, Paragraph 0009), comprising:
providing nanoparticles within a sample to be imaged and positioning the sample within the imaging device (“the optical nanoparticle can be administered to the subject”, Paragraph 0075, and the subject can be imaged with MRI preoperatively and intra-operatively; wherein imaging the subject includes using 3T MRI, and placing the subject within a imaging coil, Paragraph 0124); 
exciting the nanoparticles within the sample by UV radiation emitted by the UV radiation source (“the optical nanoparticles can be illuminated with an excitation light”, Paragraph 0057; “the excitation light can comprise, for example, a UV light from sources, such as UV lamp, nitrogen laser source, or blue light with an emission wavelength of about 250 nm to about 400 nm”, Paragraph 0058) and the exciting is configured to result in a change of the energy state of the nanoparticles (Paragraph 0054, specifically the optical nanoparticles when excited with an appropriate excitation wavelength, will emit fluorescence emission; the change of the optical nanoparticle from an unexcited state to a fluorescing excited state reads on a change of the energy state of the nanoparticle);
imaging the sample using the MRI mechanism to obtain localization information of the nanoparticles (“the optical nanoparticles can be administered to the subject and then preoperatively imaged using MRI, Paragraph 0075; “Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075) as a result of the change in the energy state of the nanoparticles (Toms teaches imaging the optical nanoparticles preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the optical nanoparticles during the operation, Paragraph 0075, by exciting the optical nanoparticles with a UV excitation light, Paragraph 0058.  Therefore, the MRI imaging of the optical nanoparticles before optical excitation, would read on imaging the optical nanoparticles in a non-excited or base energy state, while MRI imaging intraoperatively of the optical nanoparticles after optical excitation would read on imaging the optical nanoparticles in a changed, energy state); and 
imaging the sample using the CT mechanism to obtain CT data from the sample (“For multimodal imaging applications, the optical nanoparticles can be administered to the Subject and then preoperatively imaged using, for example, CT or MRI”, Paragraph 0075).
However, Toms does not explicitly disclose by obtaining localization information by measuring a change in a resonance parameter of the nanoparticles.
Lee teaches obtaining localization information by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches a multifunctional nanoparticle for simultaneous magnetic resonance imaging and x-ray computed tomography (See Title).  Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using MRI to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on a change in resonance parameter (T2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein the localization information is obtained by measuring a change in a resonance parameter of the nanoparticles, as taught by Lee, in order to be able to localize the nanoparticles and characterize the microenvironment around the nanoparticles such as a tumor (Lee, Page 10311, right column).
However, the modifications of Toms and Lee do not explicitly disclose imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism.
Santra teaches imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism (Paragraph 0084).  Santra teaches imaging of a multifunctional detection/contrast agent such as nanocrystal (also referred to as nanoparticles, NP, particles, quantum dots, Qdots, QD) (Paragraphs 0078-0079).  Santra teaches “the multifunctional contrast agent of the present invention may be utilized concurrently in MRI and at least one other bioimaging modality, such as fluorescence imaging or CT scan, simultaneously or consecutively in any order” (Paragraph 0084).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Lee, wherein imaging of the nanoparticle sample of Toms, using the CT mechanism simultaneously while imaging the sample using the MRI mechanism, as taught by Santra, in order to allow both anatomical and functional (e.g. metabolic) information to be obtained contemporaneously (Santra, Paragraph 0085) of a target area.
However, the modifications of Toms, Lee, and Santra do not disclose wherein the imaging device is a multi-physics coupling imaging device comprising an optical imaging mechanism, a magnetic resonance imaging (MRI) mechanism, and a computed tomography (CT) mechanism.
Wang teaches wherein the imaging device is a multi-physics coupling imaging device comprising an optical imaging mechanism, a magnetic resonance imaging (MRI) mechanism, and a computed tomography (CT) mechanism (See Figs. 1A, 1B; Paragraphs 0095, 0100, 0112).  Wang teaches an Omni-tomography system comprising two or more imaging modalities operably configured for concurrent signal acquisition (Abstract).  The system contains a single gantry with a first ring as a permanent magnet (Fig. 1A and 1B), a second ring containing an x-ray tube/source, and detector array (Abstract, Fig. 1B), wherein the operating modalities can include CT, MRI, and optical imaging subsystems (Paragraph 0037).  The x-ray source can be used for both excitation of nanoparticles such as quantum dots and nanophosphors (Paragraph 0112, 0191) and for CT imaging (Paragraph 0100) and the magnet is used for MRI (Paragraph 0095).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, and Santra, wherein the imaging device is a multi-physics coupling imaging device comprising an optical imaging mechanism, a magnetic resonance imaging (MRI) mechanism, and a computed tomography (CT) mechanism, as taught by Wang, in order to provide for integration of multiple modalities into a single scanner for truly simultaneous and information-rich data acquisition (Wang, Paragraph 0031), that can fuse the richest relevant information available from each technology (Wang, Paragraph 0031), such as CT’s high spatial/temporal resolution, MRI’s high soft-tissue contrast and rich functional, biochemical, and metabolism information content, and optical imaging’s compactness and rich molecular information content  (Wang, Table 1).
However, the modifications of Toms, Lee, Santra, and Wang do not disclose wherein the optical imaging mechanism includes an ultraviolet (UV) radiation source.
Rapoport teaches a multi-physics imaging system (MRI device with a photon source, and an imaging photon detect, Abstract) wherein the optical imaging system includes an ultraviolet (UV) radiation source (See Fig. 1, Ref. 120, “Source”; wherein the source is a light source, Paragraph 0040, wherein the light can be near or far UV, Paragraph 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the optical imaging mechanism of Wang’s multi-physics imaging device included an ultraviolet radiation source, as taught by Rapoport, in order to not only excite fluorophores in the subject, Paragraph 0040, but also be able to observe functional changes in the subject body such as ion transport mechanisms, nerve activity, and blood flow (Rapoport, Paragraph 0047).  
Regarding claim 2, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 1 above.
Santra further discloses wherein the nanoparticles are nanophosphors (“the multifunctional contrast agent is a yellow-emitting”, Paragraph 0079) and wherein the nanophosphors are semiconducting crystals (“a multifunctional contrast agent comprising a luminescent semiconductor nanocrystal (quantum dot)”, Paragraph 0078) doped with lanthanide ions (“the quantum dots include a gadolinium (Gd) (III)/SiO2 coating (outer shell) or a dysprosium (Dys)/SiO2 coating (outer shell)”, Paragraph 0081; wherein gadolinium and dysprosium are lanthanide ions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, Wang, and Rapoport, wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions, as further taught by Santra, in order to provide the quantum dots with a coating that can improve brightness or magnetic contrast (Santra, Paragraphs 0080, 0081).
Regarding claim 4, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time (Page 10311, left column).  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection (Page 10311, left column).  This reads on the resonance parameter being T2 relaxation time.
Regarding claim 7, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 1 above.
Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048).
Regarding claim 8, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 7 above.
Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor surgery or treatment of human gliomas (Paragraph 0119 and 0122).  This reads on where the living tissue is a brain or part of a brain of a human patient.   
Regarding claim 11, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 1 above.
Lee teaches wherein the resonance parameter is T1, T2, or T2* (Page 10311, left column).  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection (Page 10311, left column).  This reads on the resonance parameter being T2 relaxation time.
Regarding claim 12, the modifications of Toms, Lee, Santra, Wang, Rapoport disclose all the features of claim 1 above.  
As disclosed in the claim 1 rejection above, the modifications of Toms, Lee, Santra, and Wang discloses wherein imaging the sample using the MRI mechanism to obtain localization information of the nanoparticles by measuring a change in a resonance parameter of the nanoparticles as a result of the change in the energy state of the nanoparticles comprises measuring the resonance parameter of the nanoparticles before and after excitation by the UV radiation source.  Toms discloses imaging the sample using a magnetic resonance imaging (MRI) mechanism to obtain localization information of the nanoparticles (“the optical nanoparticles can be administered to the subject and then preoperatively imaged using MRI, Paragraph 0075; “Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075) as a result of the change in the energy state of the nanoparticles [Toms teaches imaging the quantum dots preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the quantum dots during the operation, Paragraph 0075, by exciting the quantum dots, with a UV excitation light, Paragraph 0058.  Therefore, the MRI imaging of the quantum dots before optical excitation, would read on imaging the quantum dots in a non-excited or base energy state, while MRI imaging intraoperatively of the quantum dots after optical excitation would read on imaging the quantum dots in a changed, energy state.] and Lee teaches obtaining localization information by measuring a change in a resonance parameter of the nanoparticles [Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using MRI to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on a change in resonance parameter (T2)].
Regarding claim 15, Toms discloses an imaging system (“system of medical imaging”, Paragraph 0002), comprising: 
an ultraviolet (UV) radiation source (a UV light from sources, such as UV lamp, nitrogen laser source, or blue light with an emission wavelength of about 250 nm to about 400nm, Paragraph 0058) configured to supply UV radiation to nanoparticles (the optical nanoparticles can be illuminated with an excitation light”, Paragraph 0057) provided within a sample to be imaged (“the optical nanoparticle can be administered to the subject”, Paragraph 0075; the excitation light can be delivered to the tissue site of detection with a fiberoptic system, Paragraph 0058), wherein the radiation is configured to excite the nanoparticles into an excited energy state (Paragraph 0054, specifically the optical nanoparticles when excited with an appropriate excitation wavelength, will emit fluorescence emission; the change of the optical nanoparticle from an unexcited state to a fluorescing excited state reads on a change of the energy state of the nanoparticle); 
a magnetic resonance imaging (MRI) mechanism (3T MRI (Siemens AG, Erlanger, Germany) unit, Paragraph 0124)  configured to obtain MRI data of the sample (“the optical nanoparticles can be imaged on gradient echo MRI sequences”, Paragraph 0075) before (“preoperatively imaged”, Paragraph 0075) and after the excitation (intraoperatively imaged”, Paragraph 0075) by the UV radiation source (excitation from optical spectroscopy, Paragraph 0075) [Toms teaches imaging the quantum dots preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the optical nanoparticles during the operation, Paragraph 0075, by exciting the optical nanoparticles with a UV excitation light, Paragraph 0058.];
a computed tomography (CT) mechanism configured to obtain CT data of the sample (“For multimodal imaging applications, the optical nanoparticles can be administered to the Subject and then preoperatively imaged using, for example, CT or MRI”, Paragraph 0075).
Toms further discloses the system determines localization information of the nanoparticles provided within the sample (“Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075).
However, Toms does not disclose a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles.
Lee teaches determining localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches performing simultaneous magnetic resonance imaging and x-ray computed tomography (CT) (Title) of a multifunctional nanoparticle.   Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using a 3T MRI scanner, which one skilled in the magnetic resonance imaging art would understand that a scanner includes a processor, to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on determining a change in resonance parameter (T2) as a result of the change in the energy state of the nanoparticles.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein the system included a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles, as taught by Lee, in order to be able to localize the nanoparticles and characterize the microenvironment around the nanoparticles such as a tumor (Lee, Page 10311, right column).
However, the modifications of Toms and Lee do not explicitly disclose imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism.
Santra teaches imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism (Paragraph 0084).  Santra teaches imaging of a multifunctional detection/contrast agent such as nanocrystal (also referred to as nanoparticles, NP, particles, quantum dots, Qdots, QD) (Paragraphs 0078-0079).  Santra teaches “the multifunctional contrast agent of the present invention may be utilized concurrently in MRI and at least one other bioimaging modality, such as fluorescence imaging or CT scan, simultaneously or consecutively in any order” (Paragraph 0084).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Lee, wherein imaging of the nanoparticle sample of Toms, using the CT mechanism simultaneously while imaging the sample using the MRI mechanism, as taught by Santra, in order to allow both anatomical and functional (e.g. metabolic) information to be obtained contemporaneously (Santra, Paragraph 0085) of a target area.
However, the modifications of Toms, Lee, and Santra do not disclose wherein the optical imaging mechanism, the MRI mechanism, and the CT mechanism are integrated together to form a multi-physics coupling imaging device.  
Wang teaches wherein the optical imaging mechanism, the MRI mechanism, and the CT mechanism are integrated together to form a multi-physics coupling imaging device (See Figs. 1A, 1B; Paragraphs 0095, 0100, 0112).  Wang teaches an Omni-tomography system comprising two or more imaging modalities operably configured for concurrent signal acquisition (Abstract).  The system contains a single gantry with a first ring as a permanent magnet (Fig. 1A and 1B), a second ring containing an x-ray tube/source, and detector array (Abstract, Fig. 1B), wherein the operating modalities can include CT, MRI, and optical imaging subsystems (Paragraph 0037).  The x-ray source can be used for both excitation of nanoparticles such as quantum dots and nanophosphors (Paragraph 0112, 0191) and for CT imaging (Paragraph 0100) and the magnet is used for MRI (Paragraph 0095).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, and Santra, wherein the optical imaging mechanism, the MRI mechanism, and the CT mechanism are integrated together to form a multi-physics coupling imaging device, as taught by Wang, in order to provide for integration of multiple modalities into a single scanner for truly simultaneous and information-rich data acquisition (Wang, Paragraph 0031), that can fuse the richest relevant information available from each technology (Wang, Paragraph 0031), such as CT’s high spatial/temporal resolution, MRI’s high soft-tissue contrast and rich functional, biochemical, and metabolism information content, and optical imaging’s compactness and rich molecular information content  (Wang, Table 1).
However, the modifications of Toms, Lee, Santra, and Wang do not disclose wherein the optical imaging mechanism includes an ultraviolet (UV) radiation source.
Rapoport teaches a multi-physics imaging system (MRI device with a photon source, and an imaging photon detect, Abstract) wherein the optical imaging system includes an ultraviolet (UV) radiation source (See Fig. 1, Ref. 120, “Source”; wherein the source is a light source, Paragraph 0040, wherein the light can be near or far UV, Paragraph 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the optical imaging mechanism of Wang’s multi-physics imaging device included an ultraviolet radiation source, as taught by Rapoport, in order to not only excite fluorophores in the subject, Paragraph 0040, but also be able to observe functional changes in the subject body such as ion transport mechanisms, nerve activity, and blood flow (Rapoport, Paragraph 0047).
Regarding claim 16, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 15 above.
Santra further discloses wherein the nanoparticles are nanophosphors (“the multifunctional contrast agent is a yellow-emitting”, Paragraph 0079) and wherein the nanophosphors are semiconducting crystals (“a multifunctional contrast agent comprising a luminescent semiconductor nanocrystal (quantum dot)”, Paragraph 0078) doped with lanthanide ions (“the quantum dots include a gadolinium (Gd) (III)/SiO2 coating (outer shell) or a dysprosium (Dys)/SiO2 coating (outer shell)”, Paragraph 0081; wherein gadolinium and dysprosium are lanthanide ions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, Wang, and Rapoport, wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions, as further taught by Santra, in order to provide the quantum dots with a coating that can improve brightness or magnetic contrast (Santra, Paragraphs 0080, 0081).
Regarding claim 18, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 15 above.
Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time (Page 10311, left column).  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection (Page 10311, left column).  This reads on the resonance parameter being T2 relaxation time.
Regarding claim 21, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 15 above.
Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048; “identifying cells of a living subject in vivo…from an image”, Abstract).
Regarding claim 22, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 21 above.
Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor surgery or treatment of human gliomas (Paragraph 0119 and 0122).  This reads on where the living tissue is a brain or part of a brain of a human patient.   
Regarding claim 25, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 15 above.
Lee teaches wherein the resonance parameter is T1, T2, or T2* (Page 10311, left column).  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection (Page 10311, left column).  This reads on the resonance parameter being T2 relaxation time.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toms, in view of Lee, further in view of Santra, further in view of Wang, further in view of Rapoport as applied to claim 1 above, and further in view of Non-Patent Literature: “Controlling Electron Trap Depth To Enhance Optical Properties of Persistent Luminescence Nanoparticles for In Vivo Imaging” to Maldiney et al. “Maldiney”.
Regarding claim 10, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 1 above.
However, the modifications of Toms, Lee, Santra, Wang, and Rapoport do not disclose wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof.
Maldiney teaches excitable nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column) that are excitable by UV light (“Such material possesses the ability to be excited under UV light before intravenous injection in mice”, Page. 11810, Introduction, Left Column; “excited 5 min under a 6W UV lamp at 254 nm before injection”, Page 11813, Fig. 5, Captions) or X-ray (Page 11811, Right Column).  Maldiney teaches the PLNP can be CaMgSi2O6:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+.  Maldiney teaches the nanomaterial (combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+) has emission bands of 580 and 685 nm (Page 11811, right column).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, Wang, and Rapoport, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toms, in view of Lee, further in view of Santra, further in view of Wang, further in view of Rapoport as applied to claim 15 above, and further in view of Maldiney.

Regarding claim 24, the modifications of Toms, Lee, Santra, Wang, and Rapoport disclose all the features of claim 15 above.
However, the modifications of Toms, Lee, Santra, Wang, and Rapoport do not disclose wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof.
Maldiney teaches excitable nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column) that are excitable by UV light (“Such material possesses the ability to be excited under UV light before intravenous injection in mice”, Page. 11810, Introduction, Left Column; “excited 5 min under a 6W UV lamp at 254 nm before injection”, Page 11813, Fig. 5, Captions) or X-ray (Page 11811, Right Column).  Maldiney teaches the PLNP can be CaMgSi2O6:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+.  Maldiney teaches the nanomaterial (combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+) has emission bands of 580 and 685 nm (Page 11811, right column).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, Wang, and Rapoport, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-8, 11-13, 15-16, 18-19, 21-22, and 25, filed on 03/18/2022 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections for claims 1-2, 4-5, 7-8, 11-13, 15-16, 18-19, 21-22, and 25 states that the combination of prior art Toms, Lee, Santra, and Wang do not teach a multi-physics coupling imaging device includes a UV radiation source (See Pages 8-9).  The argument is moot since the claim limitation of the multi-physics imaging device includes an integrated UV radiation source is a newly amended limitation, and thus is addressed in the current office action in the 35 U.S.C. 103 rejection section above, using prior art to Rapoport, which teaches a multi-physics imaging system with a UV radiation source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793